Consent of Independent Registered Public Accounting Firm The Board of Directors Calvert World Values Fund, Inc.: We consent to the use of our report, incorporated herein by reference, dated November 24, 2010, with respect to the financial statements of the Calvert World Values International Equity Fund, Calvert Capital Accumulation Fund, and Calvert International Opportunities Fund, each a series of the Calvert World Values Fund, Inc., as of September 30, 2010, and to the references to our firm under the heading "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Custodian" in the Statement of Additional Information. Philadelphia, Pennsylvania January 27, 2011
